EXHIBIT 10.3

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) is made and entered into as
of this 19th day of December, 2008 by and among ATS Medical, Inc., a Minnesota
corporation (the “Company”), and the “Investors” named in that certain Common
Stock and Warrant Purchase Agreement, dated as of the date hereof (the “Purchase
Agreement”), by and among the Company and the Investors.

The parties hereby agree as follows:

1. Certain Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by, or is under common control with, such
Person.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Common Stock” shall mean the Company’s common stock, par value $0.01 per share.

“Effectiveness Date” means the date on which the Registration Statement is
declared effective by the SEC.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Filing Date” means the date on which the Registration Statement is filed with
the SEC.

“Filing Deadline” shall have the meaning set forth in Section 2(a) below.

“Investors” shall mean the Investors identified in the Purchase Agreement and
any Affiliate or permitted transferee of any Investor who is a subsequent holder
of any Registrable Securities.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Prospectus” shall mean the prospectus included in the Registration Statement,
as amended or supplemented by any prospectus supplement, with respect to the
terms of the offering of any portion of the Registrable Securities covered by
the Registration Statement and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.

“Register,” “registered” and “registration” refer to a registration made by
preparing and filing a Registration Statement or similar document in compliance
with the Securities Act (as defined below), and the declaration or ordering of
effectiveness of the Registration Statement or document.

“Registrable Securities” shall mean (i) the Shares, (ii)  the Warrant Shares and
(iii) any other securities issued or issuable with respect to or in exchange for
Shares and the Warrant Shares, including shares issued upon any stock split,
stock dividend, recapitalization, subdivision or similar event, provided that a
security shall cease to be a Registrable Security upon (A) sale pursuant to a
Registration Statement or Rule 144 under the Securities Act or (B) such security
becoming eligible for sale by the Investors pursuant to the last sentence of
Rule 144(b)(1)(i).

“Registration Statement” shall mean the registration statement of the Company
filed under the Securities Act that covers the resale of the Registrable
Securities pursuant to the provisions of this Agreement, amendments and
supplements to such Registration Statement, including post-effective amendments,
all exhibits and all material incorporated by reference in such Registration
Statement.

“Required Investors” means the Investors holding a majority of the Registrable
Securities.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shares” means the shares of Common Stock issued pursuant to the Purchase
Agreement.

“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

“Warrants” means the Warrants issued pursuant to the Purchase Agreement.

2. Registration.



  (a)   Registration Statements. As soon as reasonably practicable following the
Closing (as defined in the Purchase Agreement), but no later than thirty
(30) days after the Closing (the “Filing Deadline”), the Company shall prepare
and file with the SEC a Registration Statement on Form S-3 (the “Registration
Statement”) covering the resale of the Shares and the Warrant Shares. The
Registration Statement also shall cover, to the extent allowable under the
Securities Act and the rules and regulations promulgated thereunder, such
indeterminate number of additional shares of Common Stock resulting from stock
splits, stock dividends or similar transactions with respect to the Shares. The
Registration Statement (and each amendment or supplement thereto, and each
request for acceleration of effectiveness thereof) shall be provided in
accordance with Section 3(c) to the Investors and their counsel prior to its
filing or other submission. If a Registration Statement covering the Registrable
Securities is not filed with the SEC on or prior to the Filing Deadline, the
Company will make pro rata payments to each Investor, as liquidated damages and
not as a penalty, in an amount equal to one percent (1.0%) of the aggregate
amount invested by such Investor for each 30-day period or pro rata for any
portion thereof following the Filing Deadline for which no Registration
Statement is filed with respect to the Registrable Securities; provided,
however, that the aggregate amount of such liquidated damages payable to each
Investor, together with the amount of any liquidated damages previously paid
pursuant to any provision of this Agreement, shall under no circumstances exceed
twelve percent (12%) of the aggregate amount invested by such Investor. Such
payments shall be made to each Investor in cash.



  (b)   Expenses. The Company will pay all expenses associated with
registration, including filing and printing fees, the Company’s counsel and
accounting fees and expenses, costs associated with clearing the Registrable
Securities for sale under applicable state securities laws and listing fees,
including fees and expenses of a single counsel to the Investors, but excluding
discounts, commissions, fees of underwriters, selling brokers, dealer managers
or similar securities industry professionals with respect to the Registrable
Securities being sold.



  (c)   Effectiveness.



  i.   The Company shall use commercially reasonable efforts to have the
Registration Statement declared effective as soon as practicable. The Company
shall notify the Investors by facsimile or e-mail as promptly as practicable,
and in any event, within twenty-four (24) hours, after the Registration
Statement is declared effective and shall provide the Investors with copies of
any related Prospectus to be used in connection with the sale or other
disposition of the securities covered thereby. If the Registration Statement is
not declared effective by the SEC within (i) ninety (90) days after the Filing
Date if the SEC shall have informed the Company that no review of the
Registration Statement will be made or (ii) one hundred twenty (120) days after
the Filing Date if the SEC shall have informed the Company that a review of the
Registration Statement will be made, then the Company will make pro rata
payments to each Investor, as liquidated damages and not as a penalty, in an
amount equal to one percent (1.0%) of the aggregate amount invested by such
Investor for each 30-day period or pro rata for any portion thereof following
the date by which the Registration Statement should have been effective;
provided, however, that the aggregate amount of such liquidated damages payable
to each Investor, together with the amount of any liquidated damages previously
paid pursuant to any provision of this Agreement, shall under no circumstances
exceed twelve percent (12%) of the aggregate amount invested by such Investor.
Such payments shall be made to each Investor in cash.



  ii.   The Company shall not file a registration statement on Form S-1 or Form
S-3 until the Effectiveness Date of the Registration Statement.

3. Suspension.



  (a)   Subject to Section 3(b) below, in the event: (i) of any request by the
SEC or any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to the
Registration Statement or related prospectus or for additional information so
that the Registration Statement will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading or otherwise fail to
comply with the applicable rules and regulations of the federal securities laws;
(ii) of the issuance by the SEC or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for that purpose; (iii) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation of any proceeding for
such purpose, provided that, considering the advice of counsel, the Company
reasonably believes that it must qualify in such jurisdiction; (iv) of any event
or circumstance that, considering the advice of counsel, the Company reasonably
believes necessitates the making of any changes in the Registration Statement or
related prospectus, or any document incorporated or deemed to be incorporated
therein by reference, so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or any omission to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, and that in the case of a related prospectus,
it will not contain any untrue statement of a material fact or any omission to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; or (v) that the Company reasonably believes, considering
the advice of counsel, that the Company may, in the absence of a suspension
described hereunder, be required under state or federal securities laws to
disclose any corporate development, the disclosure of which could reasonably be
expected to have a material adverse effect upon the Company, its shareholders, a
potentially material transaction or event involving the Company, or any
negotiations, discussions or proposals directly relating thereto; then the
Company shall deliver a certificate in writing to each Holder of Registrable
Securities (the “Suspension Notice”) to the effect of the foregoing (but in no
event, without the prior written consent of an Investor, shall the Company
disclose to such Investor any of the facts or circumstances regarding any
material nonpublic information) and, upon receipt of such Suspension Notice, the
Holder will refrain from selling any Registrable Securities pursuant to the
Registration Statement (a “Suspension”) until the Holder’s receipt of copies of
a supplemented or amended prospectus prepared and filed by the Company or until
the Holder is advised in writing by the Company that the current prospectus may
be used and the Holder has received copies of any additional or supplemental
filings that are incorporated or deemed incorporated by reference in any such
prospectus.



  (b)   Notwithstanding the foregoing, the Company shall not suspend the
Registration Statement or related prospectus for more than thirty
(30) consecutive days or for a total of more than sixty (60) days in any twelve
(12) month period (each a “Permitted Suspension “and together the “Permitted
Suspensions”).



  (c)   On any day after the Effectiveness Date for the Registration Statement,
sales of the Registrable Securities as may be required to be included on the
Registration Statement cannot be made pursuant to the Registration Statement
(including, without limitation, because of a failure to keep the Registration
Statement effective, to disclose such information as is necessary for sales to
be made pursuant to the Registration Statement or to register sufficient shares
of Registrable Securities or because of a Suspension) then the Company will make
pro rata payments to each Investor, as liquidated damages and not as a penalty,
in an amount equal to one percent (1.0%) of the aggregate amount invested by
such Investor for each 30-day period or pro rata for any portion thereof
following the date by which such sales of Registrable Securities under the
Registration Statement cannot be made; provided, however, that the aggregate
amount of such liquidated damages payable to each Investor, together with the
amount of any liquidated damages previously paid pursuant to any provision of
this Agreement, shall under no circumstances exceed twelve percent (12%) of the
aggregate amount invested by such Investor. Such payments shall be made to each
Investor in cash. Notwithstanding the foregoing, the Company shall not be
required to pay liquidated damages during any Permitted Suspension.



  (d)   The Company will use commercially reasonable efforts to terminate a
Suspension as promptly as practicable after delivery of a Suspension Notice to
the Holders.

4. Company Obligations. The Company will use commercially reasonable efforts to
effect the registration of the Registrable Securities in accordance with the
terms hereof, and pursuant thereto the Company will, as expeditiously as
possible:



  (a)   cause the Registration Statement to become effective and to remain
continuously effective for a period that will terminate upon the earlier of
(i) the date on which all Registrable Securities have been sold pursuant to the
Registration Statement, as the Registration Statement may be amended from time
to time, (ii) the date on which all Registrable Securities covered by the
Registration Statement may be sold pursuant to Rule 144 in a ninety (90) day
period and (iii) the two (2) year anniversary of the Effectiveness Date of the
Registration Statement (the “Effectiveness Period”) and advise the Investors in
writing when the Effectiveness Period has expired;



  (b)   prepare and file with the SEC such amendments and post-effective
amendments to the Registration Statement and such supplements to the Prospectus
as may be necessary to keep the Registration Statement effective for the period
specified in Section 4(a) and to comply with the provisions of the Securities
Act and the Exchange Act with respect to the distribution of all of the
Registrable Securities covered thereby;



  (c)   provide copies to and permit counsel designated by the Investors to
review the Registration Statement and any amendments or supplements thereto and
any comments made by the staff of the SEC and the Company’s responses thereto a
reasonable period of time prior to its filing with the SEC or its receipt from
the SEC as applicable and shall duly consider comments made by such counsel
thereon;



  (d)   furnish to the Investors and their legal counsel (i) promptly after the
same is prepared and publicly distributed, filed with the SEC, or received by
the Company (but not later than two (2) Business Days after the filing date,
receipt date or sending date, as the case may be) one (1) copy of the
Registration Statement and any amendment thereto, the preliminary prospectus,
free writing prospectus and Prospectus and each amendment or supplement thereto
(as applicable), and each letter written by or on behalf of the Company to the
SEC or the staff of the SEC, and each item of correspondence from the SEC or the
staff of the SEC, relating to the Registration Statement (other than any portion
of any thereof which contains information for which the Company has sought
confidential treatment), and (ii) an electronic copy of a Prospectus, including
a preliminary prospectus and any free writing prospectus, and all amendments and
supplements thereto and such other documents as each Investor may reasonably
request in connection with the disposition of such Registrable Securities owned
by such Investor that are covered by the Registration Statement;



  (e)   use commercially reasonable efforts to (i) prevent the issuance of any
stop order or other suspension of effectiveness and, (ii) if such order is
issued, obtain the withdrawal of any such order at the earliest practicable time
and to notify each Investor of the issuance of such an order and the resolution
thereof;



  (f)   prior to any public offering of Registrable Securities, use commercially
reasonable efforts to register or qualify or cooperate with the Investors and
their counsel in connection with the registration or qualification of the
Registrable Securities for offer and sale under the securities or blue sky laws
of such jurisdictions requested by the Investors and do any and all other
commercially reasonable acts or things necessary or advisable to enable the
distribution in such jurisdictions of the Registrable Securities covered by the
Registration Statement; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (i) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(f), (ii) subject itself to general taxation in any
jurisdiction where it would not otherwise be so subject but for this
Section 3(f), or (iii) file a general consent to service of process in any such
jurisdiction;



  (g)   use commercially reasonable efforts to cause all Registrable Securities
covered by the Registration Statement to be listed on each securities exchange,
interdealer quotation system or other market on which similar securities issued
by the Company are then listed;



  (h)   immediately notify the Investors, at any time when a Prospectus relating
to Registrable Securities is required to be delivered under the Securities Act,
upon discovery that, or upon the happening of any event as a result of which,
the Prospectus included in the Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing, and at the request
of any such holder, promptly prepare and furnish to such holder an electronic
copy of a supplement to or an amendment of such Prospectus as may be necessary
so that, as thereafter delivered to the purchasers of such Registrable
Securities, such Prospectus shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in light of the circumstances then
existing;



  (i)   otherwise use commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC under the Securities Act and the
Exchange Act, take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder; and make
available to its security holders, as soon as reasonably practicable, but not
later than the Availability Date (as defined below), an earnings statement
covering a period of at least twelve (12) months, beginning after the effective
date of the Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act, including Rule 158
promulgated thereunder (for the purpose of this subsection 3(i), “Availability
Date “means the 45th day following the end of the fourth fiscal quarter that
includes the effective date of the Registration Statement, except that, if such
fourth fiscal quarter is the last quarter of the Company’s fiscal year,
“Availability Date “means the 90th day after the end of such fourth fiscal
quarter); and



  (j)   with a view to making available to the Investors the benefits of
Rule 144 (or its successor rule) and any other rule or regulation of the SEC
that may at any time permit the Investors to sell shares of Common Stock to the
public without registration, the Company covenants and agrees to: (i) make and
keep public information available, as those terms are understood and defined in
Rule 144, during the Effectiveness Period; (ii) file with the SEC in a timely
manner all reports and other documents required of the Company under the
Exchange Act; and (iii) furnish to each Investor upon request, as long as such
Investor owns any Registrable Securities, (A) a written statement by the Company
that it has complied with the reporting requirements of the Exchange Act, (B) a
copy of the Company’s most recent Annual Report on Form 10-K or Quarterly Report
on Form 10-Q, and (C) such other information as may be reasonably requested in
order to avail such Investor of any rule or regulation of the SEC that permits
the selling of any such Registrable Securities without registration.

5. Obligations of the Investors.



  (a)   Each Investor shall furnish in writing to the Company such information
regarding itself, the Registrable Securities held by it and the intended method
of disposition of the Registrable Securities held by it, as shall be required to
effect the registration of such Registrable Securities and shall execute such
documents in connection with such registration as the Company may reasonably
request. At least five (5) Business Days prior to the anticipated filing date of
the Registration Statement, the Company shall notify each Investor of the
information the Company requires from such Investor if such Investor elects to
have any of the Registrable Securities included in the Registration Statement.
An Investor shall provide such information to the Company at least two
(2) Business Days prior to the anticipated filing date of the Registration
Statement if such Investor elects to have any of the Registrable Securities
included in the Registration Statement.



  (b)   Each Investor, by its acceptance of the Registrable Securities agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of a Registration Statement hereunder, unless
such Investor has notified the Company in writing of its election to exclude all
of its Registrable Securities from the Registration Statement.



  (c)   Each Investor agrees that, upon receipt of any notice from the Company
of either (i) the commencement of a Suspension pursuant to Section 3, such
Investor will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement, until the Investor’s receipt of the
supplemented or amended prospectus filed with the SEC and until any related
post-effective amendment is declared effective and, if so directed by the
Company, the Investor shall deliver to the Company (at the expense of the
Company) or destroy (and deliver to the Company a certificate of destruction)
all copies in the Investor’s possession of the Prospectus covering the
Registrable Securities current at the time of receipt of such notice.

6. Indemnification.



  (a)   Indemnification by the Company. The Company agrees to indemnify and hold
harmless, to the fullest extent permitted by law, the Investors and their
respective directors, officers, employees, shareholders and each Person who
controls any Investor (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expense (including reasonable
attorneys’ fees) resulting from or which arise out of or are based up any untrue
statement or alleged untrue statement of a material fact or any omission or
alleged omission of a material fact required to be stated in the Registration
Statement or Prospectus or preliminary prospectus or free writing prospectus or
amendment or supplement thereto or necessary to make the statements therein not
misleading and will reimburse each Investor and their respective directors,
officers, employees, shareholders or controlling Persons for any legal and other
expenses reasonably incurred as such expenses are reasonably incurred by such
Person in connection with investigating, defending, settling, compromising or
paying any such loss, claim, damage, liability, expense or action; provided,
however, that the Company will not be liable in any such case if and to the
extent that any such loss, claim, damage or liability arises out of or is based
upon an untrue statement or alleged untrue statement or omission or alleged
omission so made in conformity with information furnished by an Investor in
writing specifically for use in the Registration Statement or Prospectus or
preliminary prospectus or free writing prospectus.



  (b)   Indemnification by the Investors. Each Investor agrees, severally but
not jointly, to indemnify and hold harmless, to the fullest extent permitted by
law, the Company, its directors, officers, employees, shareholders and each
Person who controls the Company (within the meaning of the Securities Act)
against any losses, claims, damages, liabilities and expense (including
reasonable attorneys’ fees) resulting from or which arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact or any
omission or alleged omission of a material fact required to be stated in the
Registration Statement or Prospectus or preliminary prospectus or free writing
prospectus or amendment or supplement thereto or necessary to make the
statements therein not misleading, to the extent, but only to the extent that
such untrue statement or omission or alleged statement or omission is contained
in any information furnished in writing by such Investor to the Company
specifically for inclusion in the Registration Statement or Prospectus or free
writing prospectus or amendment or supplement thereto, and will reimburse the
Company and its directors, officers, employees, shareholders or controlling
Persons for any legal and other expenses reasonably incurred as such expenses
are reasonably incurred by such Person in connection with investigating,
defending, settling, compromising or paying any such loss, claim, damage,
liability, expense or action. In no event shall the liability of an Investor be
greater in amount than the dollar amount of the proceeds (net of all expense
paid by such Investor in connection with any claim relating to this Section 6
and the amount of any damages such Investor has otherwise been required to pay
by reason of such untrue statement or omission or alleged untrue statement or
omission) received by such Investor upon the sale of the Registrable Securities
included in the Registration Statement giving rise to such indemnification
obligation.



  (c)   Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder shall (i) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification and (ii) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that any Person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in the defense of such claim, but the fees and expenses of such
counsel shall be at the expense of such Person unless (a) the indemnifying party
has agreed to pay such fees or expenses, or (b) the indemnifying party shall
have failed to assume the defense of such claim within five (5) Business Days
after written notice thereof and employ counsel reasonably satisfactory to such
Person or (c) in the reasonable judgment of any such Person, considering the
advice of counsel, a conflict of interest exists between such Person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person); and provided, further, that the failure of any indemnified party
to give notice as provided herein shall not relieve the indemnifying party of
its obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one additional firm of attorneys at any time for
all such indemnified parties. No indemnifying party will, except with the
consent of the indemnified party, consent to entry of any judgment or enter into
any settlement that does not include as an unconditional term thereof the giving
by the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation.



  (d)   Contribution. If for any reason the indemnification provided for in the
preceding paragraphs (a) and (b) is unavailable to an indemnified party or
insufficient to hold it harmless, other than as expressly specified therein,
then the indemnifying party shall contribute to the amount paid or payable by
the indemnified party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative fault of the
indemnified party and the indemnifying party, as well as any other relevant
equitable considerations. No Person guilty of fraudulent misrepresentation
within the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any Person not guilty of such fraudulent misrepresentation. In
no event shall the contribution obligation of a holder of Registrable Securities
be greater in amount than the dollar amount of the proceeds (net of all expenses
paid by such holder in connection with any claim relating to this Section 6 and
the amount of any damages such holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission) received by it upon the sale of the Registrable Securities giving rise
to such contribution obligation.

7. Miscellaneous.



  (a)   Amendments and Waivers. This Agreement may be amended only by a writing
signed by the Company and the Required Investors. The Company may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, only if the Company shall have obtained the written consent to
such amendment, action or omission to act, of the Required Investors.



  (b)   Notices. All notices and other communications provided for or permitted
hereunder shall be made as set forth in Section 9.4 of the Purchase Agreement.



  (c)   Assignments and Transfers by Investors. The provisions of this Agreement
shall be binding upon and inure to the benefit of the Investors and their
respective successors and assigns. An Investor may transfer or assign, in whole
or from time to time in part, to one or more Persons its rights hereunder in
connection with the transfer of Registrable Securities by such Investor to such
Person, provided that such Investor complies with all laws applicable thereto
and provides written notice of assignment to the Company promptly after such
assignment is effected.



  (d)   Assignments and Transfers by the Company. This Agreement may not be
assigned by the Company (whether by operation of law or otherwise) without the
prior written consent of the Required Investors, provided, however, that the
Company may assign its rights and delegate its duties hereunder to any surviving
or successor corporation in connection with a merger or consolidation of the
Company with another corporation, or a sale, transfer or other disposition of
all or substantially all of the Company’s assets to another corporation, without
the prior written consent of the Required Investors, after notice duly given by
the Company to each Investor.



  (e)   Benefits of the Agreement. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.



  (f)   Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed via facsimile, which shall be deemed an original.



  (g)   Titles and Subtitles. The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.



  (h)   Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provisions hereof prohibited or unenforceable in any respect.



  (i)   Further Assurances. The parties shall execute and deliver all such
further instruments and documents and take all such other actions as may
reasonably be required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained.



  (j)   Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.



  (k)   Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

1





IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first above written.

The Company:

ATS MEDICAL, INC.

By: /s/ Michael R. Kramer
Name: Michael R. Kramer
Title: Chief Financial Officer


THE INVESTORS:

ESSEX WOODLANDS HEALTH VENTURES FUND VIII, L.P.

By: Essex Woodlands Health Ventures VIII, L.P.

Its General Partner

By: Essex Woodlands Health Ventures VIII, LLC

Its General Partner

By: /s/ Martin Sutter
Title: Manager


ESSEX WOODLANDS HEALTH VENTURES FUND VIII-A, L.P.

By: Essex Woodlands Health Ventures VIII, L.P.

Its General Partner

By: Essex Woodlands Health Ventures VIII, LLC

Its General Partner

By: /s/ Martin Sutter
Title: Manager


ESSEX WOODLANDS HEALTH VENTURES FUND VIII-B, L.P.

By: Essex Woodlands Health Ventures VIII, L.P.

Its General Partner

By: Essex Woodlands Health Ventures VIII, LLC

Its General Partner

By: /s/ Martin Sutter
Title: Manager


2